Citation Nr: 0121498	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-20 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$1,000.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1946 to 
July 1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision of the Committee on 
Waivers and Compromises (the Committee) of the St. Louis, 
Missouri, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted a waiver of overpayment of 
nonservice-connected disability pension benefits in the 
amount of $6,042.00, but denied entitlement to waiver of 
overpayment in the remaining amount of $1,000.00.  The 
Committee confirmed and continued the denial in September 
2000.


FINDINGS OF FACT

1.  The Committee found an overpayment of $7,042.00 in 
December 1999, based upon veteran's unreported family income 
and separation from his wife.

2.  By decision issued in December 1999, the Committee 
granted the veteran's request for waiver of overpayment in 
the amount of $6,042.00, but denied waiver of the remaining 
overpayment in the amount of $1,000.00, finding that the 
veteran was at fault, and recovery of $1,000.00 of the total 
overpayment would not be against the principles of equity and 
good conscience.

3.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

4.  Recovery of the overpayment would not be against equity 
and good conscience since the creation of the debt was solely 
his fault; since withholding of benefits or recovery would 
not nullify the objective for which benefits were intended; 
since the veteran would be unjustly enriched if the benefits 
were not recovered; since failure to make restitution would 
result in unfair gain to the veteran; and, because the 
veteran did not change his position to his detriment and 
reliance on these VA benefits, it does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.


CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith; however, the recovery of VA 
nonservice-connected pension benefits in the amount of 
$1,000.00 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  In the instant case, VA has met its duty 
to assist the veteran in the development of his claim.  The 
veteran was notified in the statement of the case of the 
information and evidence necessary to substantiate the claim.  
He was afforded the opportunity to submit additional 
evidence, and he attended a hearing.  The RO has made 
reasonable efforts to obtain evidence identified by the 
veteran.  A financial status report was completed by the 
veteran and considered in the equity and good conscience 
determination.  The Department has satisfied the duty to 
assist in the development of the claim.  See 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001).

Review of the record reflects that, in a December 1993 
Improved Pension Verification Eligibility Report (IPEVR), the 
veteran reported zero income for himself, and zero income or 
social security for his spouse for the period from October 
1992 though September 1993, and estimated the same from 
October 1993 through September 1994.  In September 1995, the 
veteran submitted a medical expense report and indicated that 
there had been no change of income and no separation from his 
spouse. 

In an August 1999 letter, the RO informed the veteran of 
confirmation that his estranged wife received wages in the 
amount of $2,224.00 in 1996, and that an adjustment regarding 
his entitlement would result in an overpayment.

An October 1999 VA letter informed the veteran that payment 
of his benefits was being reduced because of overpayment.  

The veteran submitted a financial status report in November 
1999.  He indicated that his total income per month from 
social security was $793.00, and that his total expenses per 
month were $784.00.  He also reported that he had $2,150.00 
in the bank, owned two vehicles with a combined value of 
$2,200.00, owned a trailer valued at $1,400.00, and had 
$45.00 on hand.

The Committee found fault, and denied the veteran's request 
for waiver of $1000.00 of the $7,042.00 overpayment in a 
December 1999 decision.

In a statement received in January 2000, the veteran 
expressed disagreement with the Committee's failure to waive 
the entire indebtedness, and asked for a waiver of the 
remaining $1000.00 because of undue hardship.

In a June 2000 statement, the veteran reported that he had 
advised his service representative of his marital separation.  
He claimed that he signed a form in this regard which he 
believed would be forwarded to VA by his representative in 
September 1996. 

At his August 2000 hearing on appeal before a member of the 
Committee, the veteran testified that he had $388.36 in his 
checking account, two vehicles, a flatbed trailer, and a 
home.  He claimed that he paid his bills, such as insurance 
and the fire department, from his social security.  He 
reported a $21.00 bill per month for a well, and electricity 
during the winter of $200.00 per month.  He claimed that he 
believed the most he could afford to pay was $8.00 per month.  

The Committee again denied the veteran's request for a waiver 
of indebtedness in the amount of $1,000.00 in a September 
2000 decision, based on a finding that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment, but that recovery of the overpayment would not 
be against equity and good conscience.  It was also found 
that collection of the debt would not cause undue hardship.  
The Committee determined that the veteran was at fault in the 
creation of the overpayment, as he failed to timely report 
additional income and his marital separation with subsequent 
divorce.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, it must be 
determined whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2000).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

As to the first and second elements, it is noted that the 
veteran did not inform VA regarding additional earned family 
income or his marital separation, despite having been advised 
to do so previously.  This information had to be confirmed by 
other means, after which time, VA acted promptly to adjust 
the veteran's benefits.  In light of these facts, the Board 
finds that the veteran was not without fault in the creation 
of the overpayment of compensation.  As such, the actions by 
VA did not amount to sole administrative error.  It is 
pointed out that sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award. 38 U.S.C.A. §§ 
5112(b)(9) and (10) (West 1991); 38 C.F.R. § 3.500(b)(2) 
(2000).  As the veteran knew or should have known that he was 
not entitled to the total amount of his benefit check which 
he accepted and negotiated, the Board finds that the 
erroneous payment did not occur without his knowledge and 
that the indebtedness at issue was not created solely as a 
result of administrative error.

The other elements for consideration include, whether the 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended; whether a 
failure to make restitution would result in unjust enrichment 
to the veteran; and whether the veteran relinquished a 
valuable right or incurred a legal obligation as a result of 
reliance on VA benefits.  The elements have been reviewed, 
but the Board is not persuaded that the Government should 
forego its right to collection of the remaining $1,000.00 
indebtedness in this instance.  The veteran was paid benefits 
that he was only entitled to had he not been receiving 
additional income and had he been living with his wife.  Had 
he reported the additional income or that his marital status 
had changed, his pension could have been adjusted earlier and 
the overpayment avoided.  As such, if the veteran were not 
required to repay the overpayment in question, he would be 
unjustly enriched.  Additionally, there is no evidence that 
the veteran relinquished a valuable right or incurred a legal 
obligation as a result of his reliance on VA benefits.  38 
C.F.R. § 1.965(a) (2000).

Another element for consideration in this case is whether the 
veteran would be subjected to undue hardship if a waiver of 
the debt at issue was denied.  As previously noted, the 
veteran's family income increased due to his wife's 
employment and he continued to receive additional benefits 
for her after their separation.  The veteran reported 
disposable income of $9.00 in November 1999, and indicated 
that he could afford to pay no more than $8.00 at his hearing 
on appeal in August 2000.  He had two vehicles, a trailer, 
and no less than several hundred dollars in the bank.  The 
veteran has not submitted any evidence demonstrating a 
significant change in financial status.  In light of these 
factors, the Board finds that the recovery of the overpayment 
in reasonable installments would not result in undue 
financial hardship on the veteran and deprive him of the 
basic necessities of life.

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence, and that the facts of this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C. § 
5107(b) (West Supp. 2001).




ORDER

Waiver of recovery of an overpayment of nonservice-connected 
disability pension benefits in the amount of $1,000.00 is 
denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

